DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/28/20.  Claims 8 and 13-15 were amended; claims 16-20 were cancelled; and claims 1-7 were previously withdrawn.  Claims 1-15 are presently pending and claims 8-15 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 Response to Arguments
4.	Applicant’s arguments, see pages 6-12 of Remarks, filed 12/28/20, with respect to the rejections of claims 8-15 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore, the grounds of rejection of claim 15 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, the rejections of claims 8-15 under 35 U.S.C. 112(b) are maintained on the grounds explained in the following Office Action.
rejections of claims 8-15 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the rejections of claims 8-15 under 35 U.S.C. 112(a) should be withdrawn without specifically pointing out how the language of the claims overcomes the previous grounds of rejection.  Therefore, the rejections of claims 8-15 under 35 U.S.C. 112(a) are maintained on the grounds set forth in the following Office Action.
6.	Applicant’s arguments, see pages 12-13 of Remarks, filed 12/28/20, with respect to the rejections of claims 8-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 8-14 under 35 U.S.C. 101 have been withdrawn.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In determining whether a lack of enablement exists, the Wands factors (see MPEP 2164.01(a)) are considered as follows:
Regarding claims 8-15,
	Specifically, newly amended independent claim 8 recites:
	“An apparatus for controlling a drum washing machine including a drum and a motor, wherein the apparatus comprises: 
a processor configured to: 
acquire an average starting power of the drum in a starting process of the drum; 
select a load range to which a current load of the drum belongs corresponding to the average starting power from a plurality of load ranges;  
set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds; and
control the motor to rotate the drum based on the velocity function threshold set”,

“an average-starting-power acquiring module 201 configured to acquire an average starting power of a drum in a starting process of the drum; a load acquiring module 202 configured to acquire a load range to which a current load of the drum belongs according to the average starting power; and a velocity-fluctuation-threshold acquiring module 203 configured to set a velocity fluctuation threshold for weighing protection according to the load range to which the current load of the drum belongs.” [see paragraph ¶0040 of the specification].
The specification further fails to describe the structures of said “load acquiring module” and “velocity-fluctuation-threshold acquiring module”, and it is unclear what structural multiple units or components may be combined or integrated into another system, or some features may be ignored or not executed”, wherein “the shown or discussed mutual coupling or direct coupling or communication connection may be indirect coupling or communication connection through some communication interfaces, devices or units, and may be electrical, mechanical or in other forms”.  The structures of the units/modules that comprise the claimed apparatus are unclear as the specification describes that “the units described as separate components may be or may not be physically separate”, wherein “the component presented as the unit may be or may not be a physical unit, i.e. may be located at a position or may be distributed at many network elements” [¶0051], and that “various functional units in various embodiments of the present disclosure may be integrated in one processing unit, or the various units may exist alone physically, or two or more units may be integrated in one unit” [¶0052].  While the specification describes said modules as elements of a program stored on a memory, it is unclear what specific structures allow for the associated function of  an average starting power of the drum, acquiring a load range to which a current load of the drum belongs, and setting a velocity fluctuation threshold for weighing protection.  It is unclear how the various functional units described by paragraphs [¶0051-¶0052] of the specification are integrated into a single processing unit.  Upon review of the disclosure in its entirety, the drawings fail to illustrate any such apparatus for controlling a drum washing machine comprising a processor as defined by claim 8; rather, the drawings are entirely devoid of illustrating any structure at all.  Figure 4 illustrates the average-starting-power acquiring module (201), load acquiring module (202), and velocity-fluctuation-threshold acquiring module (203), however said features are merely block diagrams that do not illustrate any structure or component parts of said modules that would cooperatively comprise the processor of the claimed apparatus (not illustrated), or how said modules would be incorporated in the claimed apparatus.  The drawings fail to illustrate any drum washing machine, drum, motor, or apparatus for controlling the drum washing machine entirely.  None of the prior art available fairly teaches or suggests such an apparatus comprising a processor in the specifically claimed configuration, and the operation of such features would not be obvious to one having ordinary skill in the art at the time of invention. Given an absence of working examples within the disclosure of the instant application, the inventor provides insufficient direction for one having ordinary skill in the art to fairly predict how to make and/or use the full scope of the claimed invention without undue experimentation.  On this basis, a conclusion of lack of enablement is reached for independent claim 8.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8,
Lines 2-3 recite a processor configured to “acquire an average starting power of a drum in a starting process of the drum” which renders the claim indefinite.  The claim does not define what constitutes “a starting process of the drum” and one having ordinary skill in the art would not be reasonably apprised of the scope of said claim limitation.  It is further unclear what is defined by “an average starting power of a drum” in said starting process since the claim does not positively recite any explicit action for “a starting process” of the drum that requires power.
Lines 5-7 recite a processor configured to “select a load range to which a current load of the drum belongs corresponding to the average starting power from a plurality of load ranges” which renders the claim indefinite.  The claim does not define what constitutes “a load range to which a current load of the drum belongs” and one having ordinary skill in the art would not be reasonably apprised of the scope of said claim limitation.  It is further unclear what is defined by “a current load of the drum” or “a load range to which a current load of the drum belongs” since the claim does not positively 
Lines 8-10 recite a processor configured to “set a velocity fluctuation threshold for weighing protection corresponding to the load range to which the current load of the drum belongs from a plurality of velocity fluctuation thresholds” which renders the claim indefinite.  The claim does not define what constitutes “a velocity fluctuation threshold for weighing protection” and one having ordinary skill in the art would not be reasonably apprised of the scope of said claim limitation.  It is further unclear what is defined by “velocity fluctuation threshold” since the claim does not positively recite any explicit action of the drum that requires velocity, and it is unclear whether regulating a velocity fluctuation threshold requires additional unclaimed structural element(s) of the apparatus to monitor said velocity.
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f), a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the processor of the apparatus to perform the steps of acquiring an average starting power of a drum in a starting process, selecting a load range to which a current load of the drum belongs according to the average starting power, and setting a velocity Aristocrat, 521 F.3d at 1338.  See MPEP 2181(II)(B).
Further examination of independent claim 8 (and therefore claims 9-15 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claim 9,
Lines 1-3 recite “wherein in acquiring the average starting power of the drum, the processor is configured to: acquire a starting power of the drum over a duration of the starting process of the drum; and integrate the starting power for the duration of the starting process of the drum” which renders the claim indefinite.  It is unclear what is defined by “a starting power of the drum” since the claim does not positively recite any explicit action for “the starting process” of the drum that requires power.  
Regarding claim 13,
Lines 1-4 recite “wherein each of the plurality of velocity fluctuation thresholds for weighing protection is smaller than a predetermined maximum weighing safety eccentric velocity fluctuation corresponding to a maximum load in the corresponding each of the plurality of load ranges” which renders the claim indefinite since the term “a predetermined maximum weighing safety eccentric velocity fluctuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of invention.  The metes and bounds of the claim cannot be ascertained because 
Regarding claim 14,
Lines 2-3 recite “wherein the each of the plurality of velocity fluctuation thresholds for weighing protection is one of a plurality of predetermined maximum dehydration eccentric velocity fluctuations” which renders the claim indefinite since the term “a predetermined maximum dehydration eccentric velocity fluctuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of invention.  The metes and bounds of the claim cannot be ascertained because a person having ordinary skill in the art does not know what constitutes a maximum dehydration eccentric velocity fluctuation.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711